                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                           )
                      Plaintiff,                     )
                                                     )
 vs.                                                 )     CASE NO. DNCW3:04CR229
                                                     )     (Financial Litigation Unit)
 THOMAS EDWARD COLLERAN,                             )
                    Defendant,                       )
                                                     )
 and                                                 )
                                                     )
 THE TILE SHOP, LLC,                                 )
                               Garnishee.            )


             DISMISSAL OF ORDER OF CONTINUING GARNISHMENT

       THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion For Dismissal Of

Order Of Continuing Garnishment” (Document No. 54) filed April 11, 2019.

       Upon motion of the United States, for the reasons stated therein and for good cause shown,

it is ORDERED that the Order of Continuing Garnishment filed in this case against Defendant

Thomas Edward Colleran is DISMISSED.



                                        Signed: April 15, 2019
